¶ 1 I respectfully dissent from the majority as to the issue of restitution. I would find that the issue of restitution is a final appealable order. The trial court ordered that the appellant be placed on a term of basic community control for a period of three (3) years, under several sanctions which included payment of restitution of $22,085.00. Based on that order, it appears the trial court made a determination that the appellant was able to pay $22,085 within three years. I would find that this is a final appealable order.
 {¶ 2} I find no rationale in the Berry or Schnuck decisions which would persuade me to decide that this is not a final appealable order.